UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 18, 2014 CALIFORNIA GOLD CORP. (Exact Name of Registrant as Specified in Charter) Nevada 0-54706 83-0483725 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10752 Deerwood Park Blvd. S. Waterview II, Suite 100 Jacksonville, FL 32256 (904) 586-8673 Copy to: Harvey Kesner, Esq. Sichenzia Ross Friedman Ference,LLP 61 Broadway,Suite 3200 NewYork,NY 10006 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01REGULATION FD DISCLOSURE. On March 18, 2014, California Gold Corp. (the “Company”) made available a new investor presentation in the form attached hereto as Exhibit 99.1, which is incorporated herein by reference. The information in this Current Report, including the presentation attached hereto as Exhibit 99.1, is being furnished pursuant to Item 7.01 and shall not be deemed "filed" for the purposes of Section 18 of the Securities and Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in this Current Report, including Exhibit 99.1 hereto, shall not be incorporated by reference into any registration statement pursuant to the Securities Act of 1933, as amended, except as expressly set forth in such filing. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d)The following exhibits are filed with this report: Exhibit Number Description Investor Presentation of California Gold Corp. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:March 18, 2014 CALIFORNIA GOLD CORP. By: /s/William Meadow Name:William Meadow Title:Chief Executive Officer
